Citation Nr: 1041687	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to service-connected death burial allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  
He died in June 2006.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July and September 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Boston, Massachusetts and St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2006, the St. Louis RO denied entitlement to service 
connection for the cause of the Veteran's death.  The appellant 
disagreed with the decision and subsequently perfected this 
appeal.  

On review of the claims file, there appears to be some confusion 
over what the appellant's current address is.  That is, she has 
identified two separate addresses and correspondence has been 
sent to both throughout the course of the appeal.

In her original claim in July 2006, the appellant identified an 
address on [H] drive.  In her November 2006 notice of 
disagreement, she reported an address on [C] street.  In March 
2007, a statement of the case was sent to the [H] drive address 
and was not returned as undeliverable.  In her VA Form 9 dated in 
June 2007, she again identified her address as [C] street.  In 
February 2008, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, and 
identified the address on [H] drive.  

In November 2008, the RO issued a supplemental statement of the 
case to the address identified on the November 2008 Form 21-534.  
The document was returned to sender as "not deliverable as 
addressed; unable to forward".  The Board notes, however, that 
the apartment letter was not included on the address.  

In April 2010, the RO sent a letter to the [C] street address 
advising the appellant that a travel board hearing had been 
scheduled for May 2010.  The appellant failed to report for the 
hearing.  There is no indication that this letter has been 
returned as undeliverable.  

The law presumes the regularity of the administrative process 
absent clear evidence to the contrary.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  Notwithstanding, "notice" means 
written notice sent to a claimant or payee at her latest address 
of record.  38 C.F.R. § 3.1(q) (2010).  On review, the appellant 
most recently identified her address as being on [H] drive.  

Accordingly, the Board finds that efforts should be made to 
clarify the appellant's current mailing address.  Once a current 
address is obtained, a copy of the November 2008 supplemental 
statement of the case must be resent.  The Board notes that if 
the notice of travel board hearing was sent to an incorrect 
address, the appellant should be given another opportunity to 
report for a hearing.  

In July 2006, the appellant submitted a VA Form 21-530, 
Application for Burial Benefits.  The RO subsequently notified 
her that payments were authorized for nonservice-connected death.  
In awarding burial benefits for the amount allowed for a Veteran 
whose death was not related to service, the RO implicitly denied 
entitlement to a higher level of burial benefits.  In a September 
2006 letter, the RO stated that they could not grant additional 
benefits because the death was not service-connected.  In 
November 2006, the appellant submitted a statement indicating she 
was appealing the limited amount of $300.00 for the funeral.  
Thus, the appellant filed a timely notice of disagreement with 
the issue of entitlement to service-connected death burial 
allowance.  See 38 C.F.R. §§ 20.201, 20.302 (2010). 

The March 2007 statement of the case stated that in the absence 
of a link between service and the Veteran's cause of death, 
burial benefits were paid at the rate for a nonservice-connected 
death.  Entitlement to a higher level of burial benefits was not, 
however, specifically listed as an issue, and the laws and 
regulations pertaining to burial benefits were not provided.  See 
38 C.F.R. § 19.29(b) (2010) (a statement of the case must contain 
a summary of the applicable law and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.)  Thus, the claim must also be remanded 
to allow the RO to provide the appellant a statement of the case 
on this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The appellant is hereby notified that she would increase the 
viability of her claims by submitting competent medical evidence 
linking the cause of the Veteran's death to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to contact the 
appellant and verify her current mailing 
address.  All efforts to obtain this 
information must be documented in the claims 
file.  

2.  Thereafter, the RO/AMC should send a copy 
of the November 2008 supplemental statement 
of the case to the current address of record.  

3.  If and only if, the April 2010 notice 
of travel board hearing was sent to the wrong 
address, the appellant should be rescheduled 
for a travel board hearing.  

4.  The RO/AMC must issue a statement of the 
case addressing the issue of entitlement to a 
service-connected death burial allowance.  
The appellant should be given an opportunity 
to perfect an appeal by submitting a timely 
substantive appeal.  The appellant should be 
advised that the claims file will not be 
returned to the Board for appellate 
consideration of this issue following the 
issuance of the statement of the case unless 
she perfects an appeal.

5.  If additional pertinent evidence is 
received regarding the claim of entitlement 
to service connection for the cause of the 
Veteran's death, then the issue should be 
readjudicated.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


